DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a supply voltage present detect circuit with a first input connected to the supply voltage, a second input connected to a reference voltage, and an output that provides a low voltage indicator that indicates when the supply voltage is above or below the reference voltage, wherein the reference voltage is a lowest level of voltage that enables operation of the counter circuit, the inverter circuit, and the logic gate” in combination with all the limitations of claim 1.
Claims 3, 6-9 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 2, prior art does not disclose or suggest: “wherein during a test mode: a supply voltage to the transmit level shifter and receive level shifter circuits is ramped up over time; when the supply voltage reaches a lowest level of voltage that enables operation of the counter circuit, the inverter circuit, and the logic gate circuits, the transmit level shifter circuit outputs a transmit signal to the receive level shifter circuit through the I/O pad, a data input signal output by the receive level shifter circuit is provided as input to the inverter circuit, the output of the inverter circuit is provided as input to the counter circuit and the logic gate, the logic gate outputs the data_out signal to the transmit level shifter circuit, the counter circuit changes a counter value when the output of the inverter circuit changes value, and when the counter value in the counter circuit reaches a specified value, the counter circuit asserts the counter_done signal” in combination with all the limitations of claim 2. 
Claims 4 and 5 are dependent on claim 2 and are therefore also allowed. 
Regarding claim 10-16, the claims we previously indicated as allowable and reasons for allowance are disclosed in office action dated 4/27/22. 
Regarding claim 17, prior art does not disclose or suggest: “a supply voltage presence monitor circuit including a first input connected to the supply voltage, a second input connected to a reference voltage which represents the minimum level, and an output connected to the second input of the counter circuit, wherein the supply voltage presence monitor is configured to indicate when the supply voltage has reached the reference voltage, wherein the minimum level is a lowest level of voltage that enables operation of the counter circuit, the inverter circuit, and the logic gate” in combination with all the limitations of claim 17.
Claims 18-19, and 21 are dependent on claim 17 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868